DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, in line 3, recites a “bone shaped apex”.  It is unclear may or may not be considered a “bone shape” and therefore the claim is indefinite.  For examination purposes, the “bone shaped apex” will be considered a relatively thin structure that defines an apex.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (2012/0041538).  
Regarding claim 1, White et al. disclose a system (see at least figure 1) for deployment in a blood vessel, the system comprising: an anchor device comprising a stent (120) and a suture loop (130) that joins distal end portions of the stent.
Regarding claim 2, the suture loop comprises a plurality of suture segments (Examiner contends here the term “segments” is entirely arbitrary, and therefore any randomly defined sections, such as peaks 131 and 132, can be considered segments that read on the claim.).
Regarding claim 4, the stent comprises a plurality of v-shaped stent elements (see figure 3) that each have two stent struts that meet at a bone shaped apex (see note above in the 35 USC 112(b) rejection; the apex of White et al. is a relatively thin structure) around which the suture loop is wrapped (see figure 1).
Regarding claim 5, the suture loop is wrapped around each of the distal end portions of the stent so as to join the distal end portions of the stent (see figure 1).
Regarding claim 8, the stent is expandable to an expanded state (as in figure 1); and wherein the anchor device is configured such that when the stent is in the expanded state a diameter of a proximal aperture of the stent is greater than a diameter of a distal aperture of the stent that is bounded by the suture loop (see figure 1).
Regarding claim 9, the anchor device is configured such that when the stent is in the expanded state the diameter of the distal aperture of the stent is at least 5% smaller than the diameter of the proximal aperture of the stent (Examiner contends this configuration is capable of being achieved by White et al. because the suture can be pulled/tightened to adjust the distal aperture size.).
Regarding claim 10, the anchor device is configured such that when the stent is in the expanded state the diameter of the distal aperture of the stent is no less than 25% smaller than the diameter of the proximal aperture of the stent (Examiner contends this configuration is capable of being achieved by White et al. because the suture can be pulled/tightened to adjust the distal aperture size.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (2012/0041538) in view of Dereume et al. (5,639,278).  
Regarding claim 7, White et al. disclose the system substantially as described above with respect to claim 1, but fail to disclose radiopaque material positioned on at least a portion of the suture loop.  Attention is drawn to Dereume et al., who teach it is known to make sutures of radiopaque materials (see at least column 14, lines 50-52) to enable tracking and visualization of the location of the suture in the body.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed radiopaque material on the suture of White et al., per the teachings of Dereume et al., to obtain the same advantage of allowing the suture (and by extension, the stent) to be located and tracked within the body.
Claims 1, 2, 4, 5, 8-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Solovay et al. (6,290,731) in view of White et al. (2012/0041538).  
Regarding claim 1, Solovay et al. disclose a system (see at least figures 2 and 7) for deployment in a blood vessel, the system comprising: an anchor device comprising a stent (10).  However, Solovay et al. fail to disclose a suture loop that joins distal end portions of the stent.  Attention is drawn to White et al., who teach it is known to include a suture loop (130) on a stent (120) to allow the stent to be collapsed for repositioning and/or removal if necessary.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a suture loop on the stent of Solovay et al., per the teachings of White et al., to obtain the same advantage of allowing the stent to be repositioned and/or removed if necessary. 
Regarding claim 2, the suture loop comprises a plurality of suture segments (Examiner contends here the term “segments” is entirely arbitrary, and therefore any randomly defined sections, such as peaks 131 and 132 as illustrated in White et al., can be considered segments that read on the claim.).
Regarding claim 4, the stent comprises a plurality of v-shaped stent elements (see figure 2 of Solovay et al.) that each have two stent struts that meet at a bone shaped apex (see note above in the 35 USC 112(b) rejection; the apex of Solovay et al. is a relatively thin structure) around which the suture loop is wrapped (as shown in figure 1 of White et al.).
Regarding claim 5, the suture loop is wrapped around each of the distal end portions of the stent so as to join the distal end portions of the stent (as shown in figure 1 of White et al.).
Regarding claim 8, the stent is expandable to an expanded state (see figure 2 of Solovay et al.); and wherein the anchor device is configured such that when the stent is in the expanded state a diameter of a proximal aperture of the stent is greater than a diameter of a distal aperture of the stent that is bounded by the suture loop (as shown in figure 1 of White et al.; Examiner contends this configuration is capable of being achieved by the combination because White et al. shows the suture can be pulled/tightened to adjust the distal aperture size.).
Regarding claim 9, the anchor device is configured such that when the stent is in the expanded state the diameter of the distal aperture of the stent is at least 5% smaller than the diameter of the proximal aperture of the stent (Examiner contends this configuration is capable of being achieved by the combination because White et al. shows the suture can be pulled/tightened to adjust the distal aperture size.).
Regarding claim 10, the anchor device is configured such that when the stent is in the expanded state the diameter of the distal aperture of the stent is no less than 25% smaller than the diameter of the proximal aperture of the stent (Examiner contends this configuration is capable of being achieved by the combination because White et al. shows the suture can be pulled/tightened to adjust the distal aperture size.).
Regarding claim 11, the system of the combination further comprises: a first filling structure (the balloon that’s over guidewire 92A in figure 9 of Solovay et al.); and a second filling structure (the balloon that’s over guidewire 92B in figure 9 of Solovay et al.); wherein the stent is expandable to an expanded state (as in at least figures 2 and 7 of Solovay et al.); and wherein the first filling structure and the second filling structure are at least partially insertable through the suture loop (the suture loop having been added to the stent of Solovay et al. per the rejection above with respect to claim 1) to an area within the stent when the stent is in the expanded state.
Regarding claim 17, the suture loop is configured to at least partially constrain the first filling structure and the second filling structure when the first filling structure and the second filling structure have been at least partially inserted through the suture loop and have been filled (Examiner contends this configuration is capable of being achieved by the combination because White et al. shows the suture can be pulled/tightened to adjust the distal aperture size.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Solovay et al. (6,290,731) in view of White et al. (2012/0041538) as applied to claim 1 above, and further in view of Dereume et al. (5,639,278).  
Regarding claim 7, Solovay et al. as modified by White et al. disclose the system substantially as described above with respect to claim 1, but fail to disclose radiopaque material positioned on at least a portion of the suture loop.  Attention is drawn to Dereume et al., who teach it is known to make sutures of radiopaque materials (see at least column 14, lines 50-52) to enable tracking and visualization of the location of the suture in the body.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed radiopaque material on the suture of the combination of Solovay et al. and White et al., per the teachings of Dereume et al., to obtain the same advantage of allowing the suture (and by extension, the stent) to be located and tracked within the body.
Allowable Subject Matter
Claims 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-22, 24, 25, and 28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior art fails to disclose or suggest the claimed system, and in particular where the filling structures protrude through openings in the anchor device when they are inserted through the suture loop and have been filled.
Claims 13 and 14 are objected to because they depend from claim 12.
Regarding claim 16, the prior art fails to disclose or suggest the claimed system, and in particular where the filling structures protrude through openings in the anchor device when they are inserted through the suture loop and have been filled.
Regarding claim 20, the prior art fails to disclose or suggest the claimed method, and in particular where a filling structure is inserted into a deployed anchor device that has a stent and suture loop, and filling the filling structure causes one or more portions thereof to protrude through openings in the anchor device bounded by stent struts and the suture loop.
Claims 21, 22, 24, 25, and 28 are allowed because they depend from claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/Primary Examiner, Art Unit 3771